Office Action Summary

Claims 31-39, 41-46, 48, and 50-51 are pending in the application.    

Allowable Subject Matter
Claims 31-39, 41-46, 48, and 50-51 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 31-39, 41-46, 48, and 50-51 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Final Communications of 5/20/2021:  
“The closest prior art of record are Amin (U.S. Publication No. 2014/0129302), Ellis (U.S. Publication No. 2015/0356703), Sweeney (U.S. Publication No. 2015/0161564), and Radhakrishnan (U.S. Publication No. 2013/0246301).  Amin, a system and method for providing a confirmation interface for on-demand services, teaches a method for assigning a driver for a user of a driver-assignment platform, presenting, via an interface of the driver-assignment platform, a visualization summarizing the plurality of drivers, presenting, in the visualization, one or more elements each representing a driver from the plurality of drivers, including positioning each element in one of the regions based on the location for the driver represented by the element, selecting a particular driver from the plurality of drivers based on the Information/trust from the particular driver and the location in which the element that represents the particular driver is positioned, updating the visualization to represent the assignment of the particular driver to provide the ride for the user, and using information about trusted drivers and their selection where the selection is further based on the vehicle selected by user, it does not teach a level of trust or a threshold in use with this trust level. Ellis, a system and method for arranging a transport service based on computed vectors associated with service providers, teaches determining a trust level for each driver of a plurality of drivers, the trust level for each driver based on a rating of the driver by one or more other users of the driver-assignment platform that are associated with the user, receiving a request for a ride from the user of the driver-assignment platform, updating a state of the driver-assignment platform to indicate assignment of the particular driver to provide the ride for the user, and Ellis also teaches a method for assigning a driver for a user of a driver-assignment platform, but does not explicitly teach an assignment priority as claimed. Sweeney, a method and apparatus for optimizing selection of drivers for transport requests, teaches a prioritization queue for the ranking and dispatch/assignment of drivers, but not the use of a social network for the connection of users. Radhakrishnan, a system for providing user feedback of transport services through mobile devices, teaches use of mobile device through a social network for ranking purposes as well as sending and receiving of ride information between a driver and a requestor, but not the threshold in conjunction with the trust level used for comparison. Although parts of 
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of assigning particular divers to provide a ride for a user, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing specific regions of a visualization of a display to designate whether a driver is trusted in order to assign the driver to a ride. Thus independent Claims 31, 42, and 48 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as pointed out by Applicant on pg. 2 of the Applicant’s Remarks of 7/20/2021, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
8/16/2021